DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherian et al. (US 2012/0029897).
With respect to claim 1, Cherian discloses a method for supporting electric utility performance with dispatchable distributed energy resources, including the steps of: identifying a plurality of dispatchable energy resources (see dispatchable energy resources, figure 2 abstract), the dispatchable energy resources each receiving or supplying power with a common electric utility power supply system (see power grid 205, figure 2); coupling the distributed energy resources to the electric utility in a manner providing ongoing monitoring of distributed energy resource performance (see figure 4 where DER are monitored and dispatch accordingly, paragraphs 0085-0086); dispatching at least one of the distributed energy resources when needed for electric utility support; monitoring distributed energy resource performance after said dispatching step; and providing incentives based on distributed energy resource 
With respect to claim 2, Cherian discloses the method of claim 1 including the further step of evaluating at least one of the distributed energy resources before said dispatching step to determine an expected benefit to be provided to the electric utility when the distributed energy resource is dispatched.  Paragraph 0087 discloses a simulation module for tuning the system.
With respect to claim 4, Cherian discloses the method of claim 1 wherein said monitoring step includes providing an electric meter along a power supply line passing power to/from each distributed energy resource for direct monitoring of distributed energy resource status.  Paragraphs 0052, 0093, 0097, figure 2 discloses monitoring/metering distributed energy resources.
With respect to claims 5-6, Cherian discloses the method of claim 1 wherein said monitoring step includes an electric power meter at a particular location having a plurality of different electric loads and with at least one dispatchable distributed energy resource at the location, said monitoring step conducted by comparing meter readings at the location with the distributed energy resource dispatched and with the distributed energy resource not dispatched to identify performance associated with dispatching the distributed energy resource, wherein said monitoring step includes an electric power meter between the location and the utility, the meter having a plurality of different electric loads and with at least one dispatchable distributed energy resource between the location and the utility, said monitoring step conducted by comparing meter readings between the location and the utility with the distributed energy resource 
With respect to claims 7-8, 14-15, Cherian discloses the method of one of the claims wherein said dispatchable distributed energy resources include at least one slow responding distributed energy resource and at least one fast responding distributed energy resource, the at least one slow responding dispatchable distributed energy resource paired with the at least one fast responding dispatchable distributed energy resource so that the slow responding and fast responding distributed energy resources are dispatched together and provide a faster overall response when dispatched than if the slow responding distributed energy resource was dispatched independently, wherein said fast responding distributed energy resource is dispatchable in a variable fashion to provide a variable amount of electric utility support.  Figures 2, 4, paragraph 0019, 0023, 0068, 0085 discloses dispatching energy storage devices/batteries as well as gas turbine and generators where a fast response source (energy storage) provides power to the grid instantaneous and a slow response (generator/turbine) provides power to the grid at a slow rate both fast and slow power sources are provided to the grid to meet the grid power demands.
With respect to claims 9-10, 16, 18-19, Cherian discloses the method of one of the claims wherein the slow responding dispatchable distributed energy resource has a load shedding profile which varies over time with an initial lower amount of load shedding than a final amount of load shedding; and said fast responding dispatchable 
With respect to claims 11-12, Cherian discloses the method of claim 7 wherein said slow responding distributed energy resource and said fast responding distributed energy resource are located together and controlled together to mimic a fast responding distributed energy resource larger than the fast responding distributed energy resource of the pair, wherein said slow responding distributed energy resource and said fast responding distributed energy resource are located at different locations within the interconnected electric utility but are dispatched together as a pair to cause the combination of the slow responding distributed energy resource and the fast responding distributed energy resource to mimic an effect on the electric utility system of a fast 
With respect to claim 13, Cherian discloses a system for supporting electric utility grid performance using multiple dispatchable distributed energy resources, comprising in combination: a plurality of distributed energy resources connected to the electric utility grid in a manner drawing or supplying power with the electric utility grid (see dispatchable energy resources, figure 2), each distributed energy resource dispatchable in a manner causing load to be added or shed in support of the electric utility grid; a dispatch controller interposed between each distributed energy resource and an electric utility grid operator, providing the electric utility grid operator with the ability to dispatch the distributed energy resource when desired (see controllers in figure 2 and 4 for controlling operation of the sources); and a system for comparing electric utility grid support provided when each distributed energy resource is dispatched with expected electric utility grid support to verify the performance of the distributed energy resources (Figures 3, 9-12, paragraphs 0076, 0128-0130 discloses comparing simulated values with actual measured values for system configurations and fine tuning).
With respect to claim 17, Cherian discloses a method for supporting electric utility grid performance, including the steps of: providing a slow responding distributed energy resource coupled to the grid (turbines/generators are provided which are slow responding); providing a fast responding distributed energy resource coupled to the grid (energy storages/batteries provide immediate response); at least partially dispatching the fast responding distributed energy resource along with the slow responding 
With respect to claim 20, Cherian discloses the method of claim 19 wherein the fast responding distributed energy resource includes a battery.  Paragraphs 0019, 0062 discloses using batteries to provide fast response.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,997,914. Although the claims at issue are not identical, they are not patentably distinct from each other because.
With respect to claims 1-3, claim 1 of U.S. Patent No. 9,997,914 discloses all the limitations of claims 1-3.
With respect to claims 4-12, claims 2-10 of U.S. Patent No. 9,997,914 discloses all the limitations of claims 4-12.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,050,251. Although the claims at issue are not identical, they are not patentably distinct from each other because.
With respect to claims 1-3, claim 1 of U.S. Patent No. 11,050,251 discloses all the limitations of claims 1-3.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836